UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 United States of America
                                                               Deferred Prosecution Agreement
                     V.
                                                                                19 Cr. 476 (JMF)
 Tanibel Perez-Urena,

                                De endant.

TO: Tanibel Perez-Urena

        On June 27, 2019, a grand jury sitting in this District returned a three count indictment, in
which you are charged with committing offenses against the United States, to wit, conspiracy to
commit bank fraud, in violation of Title 18, United States Code, Section 1349, bank fraud, in
violation of Title 18, United States Code, Sections 1344 and 2, and aggravated identity theft, in
violation of Title 18, United States Code, Sections 1028A(a)(l), 1028A(b), and 2. However, after
a thorough investigation it has been determined that the interest of the United States and your own
interest will best be served by deferring prosecution in this District. Prosecution will be deferred
during the term of your good behavior and satisfactory compliance with the terms of this agreement
for the period of six months from the date of this agreement. The terms and conditions constituting
your good behavior and satisfactory compliance are as follows:

   (1) You shall refrain from violation of any law (federal, state and local). You shall
   immediately contact your U.S . Pretrial Services Officer if arrested or questioned by a law-
   enforcement officer.

   (2) You shall associate only with law-abiding persons.

   (3) You shall work regularly at a lawful occupation, regularly attend school, and/or support or
   care for your legal dependents, if any, to the best of your ability. When out of work or not
   attending school you shall notify your supervising U.S. Pretrial Services Officer at once. You
   shall consult him or her prior to job and school changes.

   (4) You shall not leave the contiguous United States without permission of your supervising
   U.S. Pretrial Services Officer. In accordance with this condition, the U.S . Pretrial Services
   Office shall return your travel documents upon the Court' s entering this agreement, and shall
   do so indefinitely unless this agreement is violated.

    (5) You shall notify your supervising U.S. Pretrial Services Officer immediately of any change
    in your place of residence.

    (6) You shall follow your supervising U.S. Pretrial Services Officer's instructions and advice.

    (7) You shall report to your supervising U.S. Pretrial Services Officer as directed.
        As a further condition you hereby consent to disclosure, by any federal, state or local
government agency, or by any medical or substance abuse treatment provider, to the U.S. Pretrial
Services Officer supervising your case, of such medical and treatment records as may be requested
by the Pretrial Services Officer to evaluate deferral of prosecution in this case. You further agree
that you will execute any additional consent forms that any such agency or provider may require
to release such information.

    The United States Attorney may at any time revoke or modify any condition of this provisional
release or change the period of such supervision. The United States Attorney may discharge you
from supervision at any time. The United States Attorney may at any time proceed with the
prosecution for this offense should the United States Attorney, in his or her sole discretion, deem
such action advisable.




                                                                                            07.29.2012
        If upon completion of your supervision a written report from your supervising U.S. Pretrial
Services Officer is received to the effect that you have complied with all the rules, regulations and
conditions and special conditions applicable to your deferred prosecution, no further prosecution
will be instituted in this District for the above offense.

Dated: New York, New York
       January 6, 2020


                                                           GEOFFREY S. BERMAN
                                                           United States Attorney for the
                                                           Southern District of New York



                                                     By:
                                                           Peter J. Davis
                                                           Assistant United States Attorney
                                                           Tel.: 212-637-2468


        The undersigned hereby consents to the foregoing and expressly waives any and all rights
to a speedy trial pursuant to the Sixth Amendment to the United States Constitution, the Speedy
Trial Act, 18 U.S.C. §§3161 et seq., and any other pertinent provisions, and consents to the
adjournment of all pending proceedings in this case. The undersigned further waives the
applicable statute of limitations with respect to any prosecution that is not time-barred as of
January 6, 2020. It is the intent of this provision to toll the applicable statute of limitations during
the pendency of the deferred prosecution.


Dated: New York, New York
       January 6, 2020




                                                           i.n~-Urena
                                                           Defendant




                                                                                               07.29.20 12
       Pursuant to 18 U.S.C. §3161(h)(2), exclusion under the Speedy Trial Act of the period of
time during which the prosecution of the defendant is deferred pursuant to this agreement is hereby
approved.

Dated: New York, New York
       January 6, 2020




       The undersigned hereby consents to the foregoing and will accept supervision of the
above-named defendant on the conditions set forth herein.



Dated: New York, New York
       January 6, 2020




                                                         United States Pretrial Services Officer




                                                                                           07.29.2012
